DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 16/716,172 and PCT/EP2019/060546 FILED 12/16/2019 AND 04/24/2019 respectively which claims the benefit of the priority of European Patent Application No. EP18168993.6 and EP18168996.9 filed 04/24/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 03/25/2021 has been considered by the examiner.

	Claim Status
Claims 1-14 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/083153 A2 (hereinafter “the'153 publication) in view of WO2018/065608 A1 (hereinafter “the ‘608 publication”), Ganesh et al in (PLoS Pathog. 2008 Nov; 4(11): e1000226) and McDevitt et al. in (Eur. J. Biochem. 247, 416-424 (1997) – IDS 03/25/2021.

The '153 publication teaches a pharmaceutical composition comprising fibrinogen dimeric molecule with alpha, beta and gamma chains (page 1, line 15 and page 12 line 13-19) and that both the alpha chains have been extended (Page 3 line 5-9). The '153 publication teach that the composition comprising the fibrinogen maybe plasma derived or recombinant fibrinogen and may contain a pharmaceutically acceptable carrier (Page 6, line 4-9 and claim 4). The '153 publication further teaches that the composition may be administered intravenously by injection (Page 4, line 10-11) for treatment of acute bleeding episodes hyper fibrinolysis, fibrinogen deficiency or other bleeding disorders (claim 10), and the composition used for humans or animals (Page 9, line 25).
The '153 publication does not teach a composition where the recombinant fibrinogen has a modification on the C-terminal of the gamma chain, and a fibrinogen composition used for treatment of infections caused by gram negative or gram-positive bacteria.
The ‘608 publication teaches anti-microbial compositions and further that the composition comprises at least one antimicrobial (Title, and page 17, line 1-2) and further that the composition may comprise one or more coagulation factor such as fibrinogen (p. 23, line 17-18). ‘608 teaches that the composition maybe used in prevention, treatment, or amelioration of a microbial infection (claim 24). ‘608 therefore teaches a composition that comprises fibrinogen and an antimicrobial.
With regards to the treatment of bacterial infections, Ganesh et al. teaches that clumping factor A (ClfA) from Staphylococcus aureus interacts with the C-terminal region of the fibrinogen (Fg) γ-chain (Abstract). Ganesh further teaches that staphylococcal virulence factors such as the MSCRAMM (microbial surface components recognizing adhesive matrix molecules) clumping factor A (ClfA) is the major staphylococcal fibrinogen (Fg) binding protein and is responsible for the observed clumping of S. aureus in blood plasma (p. 1, col. 1, 2nd para. Line 1-7). Ganesh et al. teaches that deletions of 2 or 4 residues from the C-terminal end of the gamma chain abolished binding to ClfA (p. 2, col. 2, 4th para., line 15-17) and that when fibrinogen that lacks the C-terminal residues AGDV in the y-chain (corresponding to residues 14–17 in the peptide) or a fibrinogen-variant that replaces the last four y-chain residues with 20 amino acids lacks the ability to bind recombinant ClfA221–550 and induce S. aureus clumping (p. 3, col. 1, line 1-4). Ganesh concludes that the study is important in developing novel anti-staphylococcal therapeutic agents (p. 7, col. 2, line 26-27).
Mcdevvit teaches that the binding site in fibrinogen for the recently identified S. aureus fibrinogen-binding protein clumping factor (ClfA) is within the C-terminus of the fibrinogen γ-chain (Abstract). McDevitt further teaches that there was an interaction of ClfA  with the fibrinogen C-terminal domain of the γ-chain and that an altered y-chain C-terminal does not support adherence of S. aureus cells  and are not recognized by  recombinant ClfA (p. 417, col. 1, 4th para. Line 1-6). Mcdevvit teaches that the C-terminal 4 amino acids of the y chain (AGDV) were replaced by 20 amino acids (VRPEHPAETEYDSLYPEDDL), (p. 417, col. 2, 3RD para. line 8-10), forming a fibrinogen gamma chain identical to the instant SEQ ID NO: 3. Mcdevvit discloses that in their experiment, the wild type fibrinogen (α2β2y2) and the fibrinogen variant where the 4 C-terminal amino acids have been replaced by the 20mer, VRPEHPAETEYDSLYPEDDL (α2β2y’2), ClfA+  cells  adhered in increasing numbers onto microtitre wells coated with increasing amounts of (α2β2y2), but  failed to adhere to microtitre  wells coated  with  the  fibrinogen  variant (α2β2y’2) (p. 419, col. 2, results section, line 17-20). Mcdevvit further concludes that the site in fibrinogen that supports the adherence of CIfA+ S. aureus cells is located at the C-terminus of the y chain, a domain that previously has been shown to be involved in fibrinogen-dependent staphylococcal clumping (p. 420, col. 1, line 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘153 publication and modify the gamma chain by replacing the 4 amino acid residues at the C-terminal of the fibrinogen gamma chain (AGDV) and replace them with the 20mer (VRPEHPAETEYDSLYPEDDL), as taught by Mcdevvit and Ganesh because Ganesh discloses that it abolishes the clumping of bacteria via the ClfA at the C-terminal, an important virulence factor of bacteria (p. 2, col. 2, 4th para., line 15-17). It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a composition with both an antimicrobial and fibrinogen as taught by ‘608 because ‘608 teaches that the composition maybe used in prevention, treatment, or amelioration of a microbial infection (claim 24). One of ordinary skill in the art would be motivated and would have had a had a reasonable expectation of success in using the fibrinogen with a modified gamma chain to further treat bacterial infection because Ganesh et al. discloses that replacing the 4 amino acid residues at the gamma chain C-terminal (AGDV) with the 20mer, so as to restrict S. aureus clumping on the C-terminal of fibrinogen gamma chain is important in developing novel anti-staphylococcal therapeutic agents, hence the motivation to come up with the fibrinogen gamma prime variant of the instant application for use in the treatment of gram positive of gram negative bacteria. Therefore, one of ordinary skill in the would have a reasonable expectation of success by using a composition that comprises fibrinogen that abolishes the clumping factor of bacteria and include an antimicrobial to ensure prevention as well as treatment of the microbial infection. The disclosures render obvious the instant claim 1.
Regarding claim 2, ‘153 teaches that the gamma chain comprises the amino acid sequence of SEQ ID NO: 3 (page 12, line 1-2), which is identical to the instant SEQ ID NO: 1. In addition, Mcdevvit teaches that the C-terminal 4 amino acids of the y chain (AGDV) were replaced by 20 amino acids (VRPEHPAETEYDSLYPEDDL), (p. 417, col. 2, 3RD para. line 8-10), forming a fibrinogen gamma chain identical to the instant SEQ ID NO: 3. One of ordinary skill would be motivated to incorporate the teachings of Mcdevvit and incorporate the modified gamma chain that has anti-staphylococcal properties.
Regarding claim 3, ‘153 teaches that at least 65% of the fibrinogen is in the form of Fib420 (page 3, line 25-29).
Regarding claim 4, ‘153 teaches that the plasma-derived or recombinant fibrinogen is used (page 6, line 4-5).
	Regarding claim 5 - 8, Ganesh et al. teaches that clumping factor A (ClfA) from Staphylococcus aureus interacts with the C-terminal region of the fibrinogen (Fg) γ-chain (Abstract).
Regarding claim 9, Ganesh discloses that Staphylococcus aureus (S. aureus) is a common pathogen that can cause a range of diseases from mild skin infections to life-threatening sepsis in humans and that the inhibition the ClfA–Fg interaction is key to anti-staph therapeutics (page 2, right col. “Author summary” section). One of ordinary skill in the art would be motivated to try and use fibrinogen variant to treat sepsis.
Regarding claim 10, The ‘608 publication teaches anti-microbial compositions and further that the composition comprises at least one antimicrobial (Title, and page 17, line 1-2) and further that the composition may comprise one or more coagulation factor such as fibrinogen (p. 23, line 17-18). ‘608 teaches that the composition maybe used in prevention, treatment, or amelioration of a microbial infection (claim 24). ‘608 therefore teaches a composition that comprises fibrinogen and an antimicrobial rendering obvious claim 10.
Regarding claim 11 and 12, ‘153 publication teaches that the composition comprising the fibrinogen may be administered intravenously by injection (Page 4, line 10-11).
Regarding claim 13, ‘153 teaches that the composition comprising the fibrinogen variant comprises pharmaceutically acceptable carrier, diluent or excipient (claim 4).
Regarding claim 14, ‘608 teaches that the compositions are suitable for administration to human or animal subject (page 40, line 11-12). This includes the animals listed in the instant claim which renders obvious the instant claim 14.


Conclusion
	Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615